         Case 1:09-md-02013-PAC Document 57                         Filed 09/30/10 Page 1 of 45


                                                                     USDC SDNY
  UNITED STATES DISTRICT COURT                                       DOCUMENT
  SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
  ------------------------------- X                                  DOC #: _________________
  HDTRACKS.COM, LLC,                                        :        DATE FILED: 02/06/2020
UNITED STATES DISTRICT COURT                                :
SOUTHERN DISTRICT              OF NEW YORK
                             Plaintiff,                     :
-----------------------------------------------------------x:
In re FANNIE      MAE 2008 SECURITIES
           -against-                                        :
                                                            :          08 Civ.
                                                                      No.   18 7831
                                                                                Civ.(PAC)
                                                                                       5823 (JFK)
LITIGATION                                                  :
                                                            :          09 MD   2013 (PAC)
                                                                           OPINION    & ORDER
  7DIGITAL LIMITED, a UK private :                          :
  limited company,                                          :
                                                            :          OPINION & ORDER
-----------------------------------------------------------x:
                             Defendant.                     :
  ------------------------------- X

HONORABLE  PAUL A. CROTTY, United States District Judge:
 APPEARANCES

 FOR PLAINTIFF HDTRACKS.COM, LLC
         Richard S. Busch                 BACKGROUND1
         KING & BALLOW
        The early years of this decade saw a boom in home financing which was fueled, among
 FOR DEFENDANT 7DIGITAL LIMITED
other things, by low interest
         William              rates and lax credit conditions. New lending instruments, such as
                     L. Charron
         Matthew S. Barkan
subprimePRYOR
          mortgages  (high credit
                   CASHMAN     LLP risk loans) and Alt-A mortgages (low-documentation loans)

kept
 JOHNthe boom going. Borrowers
         F. KEENAN,    Unitedplayed a roleDistrict
                               States     too; they tookJudge:
                                                         on unmanageable risks on the

assumption that the market
        Plaintiff          would continue toLLC
                       HDtracks.com,         rise and that refinancing
                                                  (“HDT”)      bringsoptions would always
                                                                       a motion     for be

available
 leave intothefile
               future.aLending
                        thirddiscipline
                               amended  wascomplaint
                                            lacking in the (“TAC”)
                                                           system. Mortgage originators
                                                                     following      thedid

not hold theseNovember
 Court’s       high-risk mortgage loans. Opinion
                           19, 2019       Rather than&carry the rising
                                                        Order     (“therisk MTD
                                                                            on their books, thethat
                                                                                 Order”)

 dismissed
originators      certain
            sold their        claims
                       loans into        and Defendant
                                  the secondary             7digital
                                                mortgage market,          Group PLC
                                                                 often as securitized    (“7d
                                                                                      packages
 Group”)
known      from this securities
      as mortgage-backed action (“MBSs”).
                                 or, in the
                                          MBSalternative,     toexponentially.
                                             markets grew almost  permit HDT

    to conduct    limited
        But then the          discovery
                     housing bubble burst. Ininto   whether
                                              2006, the        thehousing
                                                        demand for  Court    may abruptly
                                                                          dropped exercise

 personal jurisdiction over 7d Group. For the reasons set forth
and home prices began to fall. In light of the changing housing market, banks modified their
  below, HDT’s motions are DENIED.
lending practices and became unwilling to refinance home mortgages without refinancing.


1
 Unless otherwise indicated, all references cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
dated June 22, 2009. For purposes of this Motion, all allegations in the Amended Complaint are taken as true.

                                                             1
                                                         1
     I.    Background

            A.   Factual Background

     The Court presumes familiarity with the allegations of this

case as set forth in the MTD Order. See HDtracks.com, LLC v.

7digital Grp. PLC, No. 18 Civ. 5823 (JFK), 2019 WL 6170838

(S.D.N.Y. Nov. 19, 2019).     To briefly summarize, HDT is a New

York online music store.     Former-Defendant 7d Group and its

subsidiary, Current-Defendant 7digital Limited (“7d Limited”),

are United Kingdom music label service providers.      HDT alleges

that 7d Group and 7d Limited falsely promised to build a first-

of-its-kind music streaming platform and, by failing to do so,

they caused HDT to lose its dominant market position, suffer

reputational harm, and lose millions of dollars in future

profits.    Jurisdiction is based on diversity of citizenship

pursuant to 28 U.S.C. § 1332(a).

            B.   Procedural Background

     On June 27, 2018, HDT initiated this action by filing a

complaint only against 7d Group for breach of contract,

fraudulent inducement, and unjust enrichment.      (ECF No. 1.)   On

August 9, 2018, HDT filed an amended complaint that added 7d

Limited as a defendant.     (ECF No. 19.)   On September 10, 2018,

HDT filed a second amended complaint (“the SAC”) to address

issues relating to subject matter jurisdiction.      (ECF No. 26.)

On November 5, 2018, 7d Group and 7d Limited moved to dismiss


                                      2
the SAC for lack of personal jurisdiction pursuant to Federal

Rule of Civil Procedure 12(b)(2), and failure to state a claim

pursuant to Rules 12(b)(6) and 9(b).      (ECF No. 33.)

       On November 19, 2019, the Court issued the MTD Order which

granted in part and denied in part 7d Group and 7d Limited’s

motion to dismiss.    (ECF No. 41.)    The Court dismissed 7d Group

as a defendant for lack of personal jurisdiction, dismissed

HDT’s breach of contract and fraudulent inducement claims

because the SAC did not plausibly allege such claims, but

allowed the SAC’s breach of implied contract, declaratory

judgment, and unjust enrichment claims to move forward against

7d Limited. See HDtracks.com, 2019 WL 6170838, at *12.       The

Court ruled that HDT may seek leave to amend the SAC but ordered

it to demonstrate how it will cure the deficiencies in its

claims by filing a proposed TAC and that justice requires

granting leave to amend. See id.       7d Limited filed an answer to

the SAC on December 5, 2019.    (ECF No. 42.)

       On December 11, 2019, HDT moved the Court by letter for

leave to file a TAC and identified new allegations that, it

asserts, establish 7d Group’s sufficient minimum contacts with

New York which would cure the personal jurisdiction pleading

deficiencies the Court identified in the MTD Order.       (ECF No.

43.)    In the alternative, HDT requested the Court permit limited

discovery into facts that would allow the Court to exercise


                                   3
personal jurisdiction over 7d Group.    (Id.)   7d Limited opposed

the motion on behalf of its foreign corporate parent, 7d Group.

(ECF No. 45.)    The Court held a conference to discuss HDT’s

motion on December 18, 2019, and the parties filed additional

letters in support of their positions in early-January 2020.

(ECF Nos. 47–50.)

     II.   Analysis

           A.   Legal Standard

     Leave to amend should be freely granted when justice so

requires. Fed. R. Civ. P. 15(a)(2); Williams v. Citigroup Inc.,

659 F.3d 208, 212 (2d Cir. 2011) (per curiam).    “This permissive

standard is consistent with [the Second Circuit’s] ‘strong

preference for resolving disputes on the merits.’” Williams, 659

F.3d 212–13.    “Nonetheless, the Court may deny leave if the

amendment (1) has been delayed unduly, (2) is sought for

dilatory purposes or is made in bad faith, (3) the opposing

party would be prejudiced, or (4) would be futile.” Lee v. Regal

Cruises, Ltd., 916 F. Supp. 300, 303 (S.D.N.Y. 1996) (citing

Foman v. Davis, 371 U.S. 178, 182 (1962)), aff’d, 116 F.3d 465

(2d Cir. 1997).    In evaluating HDT’s motion to amend, the Court

will “construe the pleadings and any supporting materials in the

light most favorable to the plaintiffs,” Licci ex rel. Licci v.

Lebanese Canadian Bank, SAL, 732 F.3d 161, 167 (2d Cir. 2013),

to determine whether the new allegations will cure the


                                  4
deficiencies identified in the MTD Order, Wang v. King, No. 18

Civ. 8948 (JFK), 2020 WL 417690, at *3 (S.D.N.Y. Jan. 27, 2020).

     To survive a motion to dismiss for lack of personal

jurisdiction, “plaintiff bears the burden of showing that the

court has jurisdiction over the defendant.      Prior to discovery,

a plaintiff may defeat a motion to dismiss based on legally

sufficient allegations of jurisdiction.” In re Magnetic

Audiotape Antitrust Litig., 334 F.3d 204, 206 (2d Cir. 2003)

(per curiam) (citations omitted).      A prima facie showing of

jurisdiction “may be made through the plaintiff’s own affidavits

and supporting materials, containing an averment of facts that,

if credited, would suffice to establish jurisdiction over the

defendant.” S.N. Eng. Telephone Co. v. Global NAPs, Inc., 624

F.3d 123, 138 (2d Cir. 2010) (internal quotation marks omitted).

“In determining whether a plaintiff has met this burden, we will

not draw argumentative inferences in the plaintiff’s favor, nor

must we accept as true a legal conclusion couched as a factual

allegation.” In re Terrorist Attacks on Sept. 11, 2001, 714 F.3d

659, 673 (2d Cir. 2013) (citation and internal quotation marks

omitted).

            B.   Personal Jurisdiction

     The MTD Order ruled that the totality of the circumstances

alleged by HDT formed a basis for long-arm jurisdiction over 7d

Group and 7d Limited pursuant to New York’s long-arm


                                   5
jurisdiction statute because the SAC alleged that 7d Group and

7d Limited purposefully solicited and created a long-term and

important business relationship with HDT in New York, they

traveled to HDT’s New York office on numerous occasions and

routinely communicated with HDT in New York via telephone and

email, and the scope of the business relationship was

substantial. See HDtracks.com, 2019 WL 6170838, at *5.     Turning

to the next step in the analysis—whether the Court’s exercise of

personal jurisdiction comports with due process—the Court ruled

that personal jurisdiction over 7d Limited was appropriate, but

it was not appropriate over 7d Group because “the contacts

alleged by HDT between 7d Group, the forum and the litigation

amount to a handful of communications and transfers of funds.”

Id. at *7 (quoting SPV Osus Ltd. v. UBS AG, 882 F.3d 333, 345

(2d Cir. 2018)) (quotation marks and brackets omitted).    “This,”

the Court held, “is not enough.” Id.

     The Court considered and rejected HDT’s two arguments in

favor of personal jurisdiction:   First, the Court rejected HDT’s

assertion that personal jurisdiction over 7d Group existed

because 7d Group was alleged to be the alter ego of 7d Limited.

See id. at *6.   Applying the law of 7d Group’s state of

incorporation—i.e., English law—the Court ruled that the SAC did

not allege circumstances in which an English court would pierce

the corporate veil because HDT merely asserted that 7d Group and


                                  6
7d Limited shared the same address, website, logo, and directors

and officers, and 7d Group owned and controlled a significant

portion of 7d Limited. See id.   This was not sufficient to

establish personal jurisdiction over 7d Group because “[t]he SAC

d[id] not contain any allegations that 7d Group abuse[d] 7d

Limited for the purpose of wrongdoing, or ‘that impropriety was

linked to the corporate structure.’” Id. (quoting FR 8 Singapore

Pte. Ltd. v. Albacore Mar. Inc., 794 F. Supp. 2d 449, 460

(S.D.N.Y. 2011)).

     Turning to HDT’s second argument, the Court rejected its

assertion that personal jurisdiction was appropriate because “7d

Group operated in concert with 7d Limited.” Id. at *7.   This,

the Court held, did not establish sufficient contacts between 7d

Group, the forum, and the litigation because “[t]he SAC d[id]

not plausibly allege that 7d Group was a party to the business

relationship between HDT and 7d Limited that [gave] rise to 7d

Limited’s sufficient minimum contacts, especially where, as

here, the relevant document that served to implicitly bind the

parties was expressly between HDT and 7d Limited.” Id.   “Drawing

all reasonable inferences in favor of HDT,” the Court ruled,

“the overwhelming inference is that the contacts relating to the

litigation were performed solely by 7d Limited, HDT’s only

counterparty to the Term Sheet.” Id.




                                 7
     Accordingly, the Court dismissed the SAC as to 7d Group for

lack of personal jurisdiction. See id.   The SAC was of course

the third complaint filed by HDT in this action and the TAC

would be the fourth.

          C.   Leave to Amend

     “To establish personal jurisdiction over a defendant, due

process requires a plaintiff to allege (1) that a defendant has

‘certain minimum contacts’ with the relevant forum, and (2) that

the exercise of jurisdiction is reasonable in the

circumstances.” In re Terrorist Attacks, 714 F.3d at 674.   “The

inquiry whether a forum State may assert specific jurisdiction

over a nonresident defendant focuses on the relationship among

the defendant, the forum, and the litigation.” Walden v. Fiore,

571 U.S. 277, 283–84 (2014) (internal quotation marks omitted);

see also SPV Osus, 882 F.3d at 344.   “Specific jurisdiction is

confined to adjudication of issues deriving from, or connected

with, the very controversy that establishes jurisdiction.” SPV

Osus, 882 F.3d at 344 (quotation marks and brackets omitted).

“A court must look to whether there was some act by which the

defendant purposefully availed itself of the privilege of

conducting activities within the forum State, thus invoking the

benefits and protections of its laws.” Id. (internal quotation

marks omitted).   “A defendant’s general connections with the

forum are not enough to support the exercise of specific


                                 8
jurisdiction.” Id. (internal quotation marks and brackets

omitted).

     The MTD Order directed HDT to “demonstrate . . . how it

will cure the deficiencies in its claims by filing a proposed

third amended complaint.” HDtracks.com, 2019 WL 6170838, at *12

(emphasis added).   Instead of filing a proposed TAC, however,

HDT filed a letter motion which argued that the following new

allegations it “would allege” in a TAC will establish personal

jurisdiction over 7d Group:

     (1) 7d Limited is a shell company of 7d Group;

     (2) HDT met with executive officers of 7d Group in New York
and always believed that it was negotiating with and dealing
with 7d Group;

     (3) there were extensive communications and transfers of
funds between HDT and 7d Group; and

     (4) 7d Group controlled the business relationship and
contract between the parties, and it was the real party at
issue.

     7d Limited, on behalf of 7d Group, argues that HDT’s

proposed new allegations are merely versions of the same

allegations it asserted in the SAC, which the Court already

rejected as a basis for establishing personal jurisdiction over

7d Group.   The Court agrees.

     First, allegation #3 was considered by the Court and

rejected as insufficient. See id. at *7 (“At bottom, the

contacts alleged by HDT between 7d Group, the forum and the

litigation amount to a handful of communications and transfers


                                 9
of funds.   This is not enough.”) (citations, internal quotation

marks, and brackets omitted).

     Second, allegations #1, #2, and #4 essentially reassert

alter ego liability, which the Court rejected as a basis for

establishing personal jurisdiction because HDT does not allege

that 7d Group abused 7d Limited for the purpose of wrongdoing,

or that impropriety was linked to the corporate structure. See

id. at *6–7.   Further, even if these purportedly new allegations

were not intended to support an alter ego theory of liability,

as pleaded they still would only go to 7d Group’s alleged

liability—HDT does not explain how they establish personal

jurisdiction or show how 7d Group “purposefully availed itself

of the privilege of conducting activities within the forum

State,” SPV Osus, 882 F.3d at 344, where the relevant document

that gives rise to the controversy—i.e., the Term Sheet—was only

between HDT and 7d Limited.   The same is true of allegations

that HDT believed it was negotiating with and dealing with 7d

Group because the personal jurisdiction inquiry focuses on what

the defendant did and its sufficient minimum contacts—not what

the plaintiff believed or understood.   Finally, HDT’s

allegations that 7d Group executives met with it in New York and

engaged in extensive communications may come close to

establishing a sufficient connection between 7d Group, the

forum, and the litigation, but ultimately, these connections are


                                10
not enough where the Term Sheet deliberately excluded 7d Group

and declared that its terms were “non-binding” and that “[n]o

agreement or obligation will arise for either party, except as

set forth in a definitive written agreement executed by the

parties.” HDtracks.com, 2019 WL 6170838, at *2.   No such written

and executed agreement exists.   Further, both drafts of the

subsequent written agreement included identical forum-selection

clauses providing England and Wales as the relevant

jurisdiction, which gives rise to the strong inference, even

when drawn in HDT’s favor, that 7d Group did not wish to avail

itself of the privilege of conducting activities within New York

or to invoke the benefits and protections of New York law.

     Third, HDT’s argument that parent corporations may be held

liable for acts by a subsidiary irrespective of any alter ego

theory of liability misses the mark because the authority HDT

cites deals with a parent company’s contractual liability for

the acts of a subsidiary—not whether personal jurisdiction is

appropriate. See, e.g., Horsehead Indus., Inc. v.

Metallgesellschaft AG, 239 A.D.2d 171, 171–72 (1st Dep’t 1997)

(“[A] parent company can be held liable as a party to its

subsidiary’s contract if the parent’s conduct manifests an

intent to be bound by the contract, which intent is inferable

from the parent’s participation in the negotiation of the

contract, or if the subsidiary is a dummy for the parent, or if


                                 11
the subsidiary is controlled by the parent for the parent’s own

purposes.”); Warnaco Inc. v. VF Corp., 844 F. Supp. 940, 946

(S.D.N.Y. 1994) (“A parent corporation that negotiates a

contract but has a subsidiary sign it can be held liable as a

party to the contract, if the subsidiary is a dummy for the

parent corporation.”).   Here, all of HDT’s citations support an

argument that suit may be brought against 7d Group in a court of

competent jurisdiction if 7d Group assumed or was the actual

party in interest to an express contract.    Such derivative

liability, however, does not establish personal jurisdiction

over a nonresident defendant.   Indeed, quite the opposite. See

Impulse Mktg. Grp., Inc. v. Nat’l Small Bus. All., Inc., No. 05

Civ. 7776 (KMK), 2007 WL 1701813, at *6 (S.D.N.Y. June 12, 2007)

(holding plaintiff plausibly alleged that defendant had assumed

a contract with a forum-selection clause, and thus, personal

jurisdiction pursuant to the clause was appropriate; the court,

however, ordered jurisdictional discovery into plaintiff’s other

claims against defendant because “assumption of the Contract

does not give this Court personal jurisdiction over the non-

contract claims”).

     Further, HDT’s assertions of derivative contractual

liability may not even apply in this case.    Here, the MTD Order

ruled that the Term Sheet was not an express contract. See

HDtracks.com, 2019 WL 6170838, at *9.   Accordingly, HDT’s claims


                                12
rely on its allegations of breach of an implied contract and

unjust enrichment, which the Court ruled were plausibly pleaded

as to 7d Limited. See id. at *12.    Under these causes of action,

7d Limited may be liable because it was the counterparty to the

Term Sheet that gives rise to the implied contract claim, and it

received the payments from HDT that give rise to the unjust

enrichment claim.   Assuming arguendo that HDT establishes that

7d Limited is a dummy subsidiary, or that 7d Group micromanaged

7d Limited, it is not clear how HDT can next establish that 7d

Group was the actual party in interest or manifested an intent

to be bound by the implied contract—to say nothing of the unjust

enrichment claim—where, once again, the Term Sheet was clearly

between HDT and 7d Limited only, and 7d Group, if in fact they

micromanaged the negotiation and performance of the Term Sheet,

clearly intended for a “non-binding” arrangement and “[n]o

agreement or obligation” for either party. Id. at *2.

Accordingly, 7d Group’s “suit-related conduct” does not appear

to create the required “substantial connection with the forum

State” necessary for personal jurisdiction. SPV Osus, 882 F.3d

at 344 (quoting Walden, 571 U.S. at 284).

     Finally, the Court notes that HDT appears to misunderstand

the relevant jurisdictional inquiry.   Depending on the extent of

a defendant’s contacts with the forum, courts require “that the

in-forum conduct . . . be the proximate cause of plaintiff’s


                                13
injuries . . . [or] the ‘but for’ cause of those injuries.” SPV

Osus, 882 F.3d at 344 (citing Chew v. Dietrich, 143 F.3d 24, 29

(2d Cir. 1998) (collecting and comparing cases)).   “In this

Circuit,” the appropriate causal standard “depends on ‘the

relationship among the defendant, the forum, and the

litigation.’” Id.   “Where the defendant has had only limited

contacts with the state it may be appropriate to say that he

will be subject to suit in that state only if the plaintiff’s

injury was proximately caused by those contacts.” Id. (quoting

Chew, 143 F.3d at 29).   Here, it is not clear that HDT has met

its burden of plausibly alleging such proximate causation where

HDT’s injury was directly caused by 7d Limited’s failure to

deliver the streaming music platform as envisioned by the Term

Sheet, and 7d Limited’s receipt of $200,000 from HDT for a

product it failed to build.   Indeed, the SAC itself specifically

alleged: “The parties contemplated and agreed that 7d Limited

would develop, build, deliver, and support the streaming service

in an adequate and timely manner sufficient to allow HDT to be

the first high-resolution and high-quality music streaming

service to market in the United States and other countries.”

(Second Amended Complaint, ECF No. 26, ¶ 4 (emphasis added).)

This assertion is the very essence of the entire litigation—and

yet it does not include 7d Group.




                                14
     Accordingly, because HDT’s proposed amendments to the SAC

would be a futile attempt to cure its pleading deficiencies,

HDT’s motion for leave to file a TAC is denied.

          D.   Leave to Conduct Limited Discovery

     In apparent acknowledgement of its pleading deficiencies,

HDT’s letter motion alternatively requested leave to conduct

discovery into facts that could support personal jurisdiction

over 7d Group.   Specifically, HDT identified the following

information it would seek:

     (1) 7d Group’s relationship with 7d Limited;

     (2) 7d Group’s contacts with and commercial activities in
the State of New York related to this case;

     (3) whether 7d Group has a bank account, leases or occupies
an office, or has a license to do business in New York;

     (4) identification of all past and current members of 7d
Group’s executive team; and

     (5) all of 7d Group’s activities with respect to the
transaction at issue in this case.

     “[I]n deciding a pretrial motion to dismiss for lack of

personal jurisdiction a district court has considerable

procedural leeway.   It may determine the motion on the basis of

affidavits alone; or it may permit discovery in aid of the

motion; or it may conduct an evidentiary hearing on the merits

of the motion.” Dorchester Fin. Sec., Inc. v. Banco BRJ, S.A.,

722 F.3d 81, 84 (2d Cir. 2013).    Although “[a] court generally

should allow a plaintiff ‘an opportunity to conduct discovery on



                                  15
. . . jurisdictional facts, at least where the facts, for which

discovery is sought, are peculiarly within the knowledge of the

opposing party,’” Togut v. Forever 21, Inc., 285 F. Supp. 3d

643, 648 (S.D.N.Y. 2018) (ellipsis in original) (quoting

Gualandi v. Adams, 385 F.3d 236, 244 (2d Cir. 2004)), “[w]here a

plaintiff fails to establish a prima facie case that a court has

jurisdiction over a defendant, it is within a court’s discretion

whether to allow jurisdictional discovery,” id. (citing Jazini

v. Nissan Motor Co., 148 F.3d 181, 186 (2d Cir. 1998)).    “A

party seeking jurisdictional discovery . . . bears the burden of

showing necessity.” Molchatsky v. United States, 778 F. Supp. 2d

421, 438 (S.D.N.Y. 2011), aff’d, 713 F.3d 159 (2d Cir. 2013)

(per curiam).

     At the December 18, 2019 conference the Court indicated

that it may allow HDT to serve interrogatories on 7d Group

relating to certain of its requests for information regarding 7d

Group’s contacts with the forum and the litigation.   Upon closer

inspection of the merits of HDT’s motion, however, the Court

finds that such discovery is not necessary or appropriate.

Accordingly, HDT’s request is denied.

     “Discovery need not be granted to allow a plaintiff to

engage in an unfounded fishing expedition for jurisdictional

facts.” Togut, 285 F. Supp. 3d at 648 (quoting Vista Food Exch.,

Inc. v. Champion Foodservice, LLC, 124 F. Supp. 3d 301, 315


                               16
(S.D.N.Y. 2015)).   As discussed above, HDT has failed to

establish a prima facie case of personal jurisdiction over 7d

Group.   Accordingly, the Court has discretion to allow discovery

into such facts if it is necessary or if the relevant facts lie

exclusively within the defendant’s knowledge. See id.; see also

Gualandi, 385 F.3d at 244.   Here, the information HDT

anticipates in topics #1, #2, #4, and #5 above is information it

already has, was in a position to allege without discovery,

already asserted via the SAC and by affidavit, and which the

Court already considered and rejected as providing a sufficient

basis for establishing 7d Group’s sufficient minimum contacts

with New York and the litigation. See HDtracks.com, 2019 WL

6170838, at *5, *7.   “The request, in other words, is to delve

further into the alter-ego theory that the Court rejected in

[the MTD Order] and rejects again today, or into the merits

themselves.” Vista Food Exch., 124 F. Supp. 3d at 313.   Topic #3

is not permitted as a general matter because it calls for

information relevant to whether general jurisdiction exists—HDT,

however, has never attempted to make out a case for such

jurisdiction over 7d Group and, indeed, it cannot. See Johnson

v. UBS AG, No. 18-2906, 2019 WL 5802323, at *2 (2d Cir. Nov. 7,

2019) (summary order) (“Aside from the truly exceptional case, a

corporation is at home and subject to general jurisdiction only




                                17
in its place of incorporation or principal place of business.”)

(quotation marks omitted).

     Accordingly, because HDT has failed to establish that

jurisdictional discovery is necessary, its motion for leave to

conduct such discovery is denied. Cf. Jazini, 148 F.3d at 186

(“We recognize that without discovery it may be extremely

difficult for plaintiffs . . . to make a prima facie showing of

jurisdiction over a foreign corporation that they seek to sue in

the federal courts in New York.     That, however, is the

consequence of the problems inherent in attempting to sue a

foreign corporation that has carefully structured its business

so as to separate itself from the operation of its wholly-owned

subsidiaries in the United States—as it properly may do.     The

rules governing establishment of jurisdiction over such a

foreign corporation are clear and settled, and it would be

inappropriate for us to deviate from them or to create an

exception to them because of the problems plaintiffs may have in

meeting their somewhat strict standards.”).

     III.    Conclusion

     For the reasons set forth above, HDT’s motions for leave to

file a TAC or, alternatively, to conduct limited discovery are

DENIED.     7d Limited has already filed its answer and thus this

case will proceed to discovery before Magistrate Judge Parker.

The parties are directed to confer and file a joint-proposed


                                  18
case management order within 30 days of the date of this Opinion

& Order.

     The Clerk of Court is directed to terminate the motion

docketed at ECF No. 43.

SO ORDERED.

Dated:     New York, New York
           February    , 2020               John F. Keenan
                                     United States District Judge




                                19
